DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed 09/19/2021 has been entered. Claims 1-20 remain pending in the application.

 Response to Arguments
Applicant’s arguments, see Remarks filed 09/19/2021, regarding the rejection of the claims under 35 U.S.C. 103 in view of Balan (US 2013/0331073), modified by Silver (US 2007/0206613) have been fully considered but are not persuasive. Applicant argues that Claim 1, and similarly Claims 10 and 18, recite that a content delivery device receives a confirmation from a mobile device that the call content data including the images were received and loaded on the mobile device, and that Balan fails to disclose such features. Particularly, Applicant argues that Examiner’s assertions regarding [0013] and [0040] of Balan are incorrect, that the cited portions of Balan, particularly Fig. 2, provide that during a call process, the SCP 240 may perform an image lookup at an image server 250, the image data is then sent to the SCP 240, which assigns an IP address for the image data and sends that information to the recipient device 260, which then submits a fetch to the SCP for the image data, and in response, the image data is delivered at operation S7, but in Balan there is no confirmation sent in any example for any purpose, therefore Balan never offers any examples or support for "receiving a confirmation from the mobile device at the content delivery device confirming that the call content data comprising one or more images identifying the enterprise entity was received and loaded on a display of the mobile device and a communication channel was established; responsive to receiving the confirmation, routing the call 
Examiner respectfully disagrees. Regarding the disclosure of [0013], Examiner relied upon [0013] to disclose the claimed “call content data comprising one or more images identifying the enterprise entity” which Balan discusses explicitly in [0013], lines 7-16, “an option to send selected image content for display in real-time with incoming call notifications at recipient mobile devices . . . enterprise-specific image content may include, for example and without limitation, a company logo, trademark or service mark of the enterprise organization.” 
Regarding the disclosure of [0040], Applicant’s assertion that “in Balan there is no confirmation sent in any example for any purpose” is incorrect. Balan states at [0040], lines 9-18, “once SCP 240 receives an indication that the image data is delivered to or has been received by the recipient device 260 (S7) . . . the indication received by SCP 240 may be sent from either image server system 250 (e.g., once the image data is sent) or from device 260 (e.g., once the image data is received).” Balan explicitly discloses that a confirmation is sent by the recipient device once the image data is received, as asserted by the Examiner. Balan further discloses at [0040], that once the confirmation indication is received the SCP 240 sends a message to the originating switch 220 (lines 9-13, Fig. 2, S8), which then releases the call setup request to the serving switch 230 to allow the voice call (lines 19-24, Fig. 2, S9), as asserted by Examiner and required by the recited claim limitations.
As discussed above, Applicant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, and without specifically pointing out how the explicit teachings of Balan, as modified by Silver, fail to render the recited limitations obvious. For these reasons, the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balan et al (US 2013/0331073), in view of Silver et al (US 2007/0206613).
Regarding Claim 1, Balan teaches a method (Fig. 2) comprising: identifying a call from an enterprise entity comprising an enterprise device destined for a mobile device ([0035], Fig. 2, call setup (S1) from originating device 210 includes the mobile device number (MDN) corresponding to the recipient device 260, may also include information identifying the originating device, [0013], subscriber account for a caller may correspond to an individual user having one or more mobile devices or a business enterprise having numerous mobile devices);
 	responsive to identifying the call, accessing a call content application programming interface (API) operating on the mobile device via a content delivery device responsible for delivering call content to the mobile device ([0037], Fig. 2, SCP 240 (or server system 250) invokes the previously established data connection to push data to recipient device 260 (or the client executable at device 260));
 	assigning an IP address via the API and controlled by the content delivery device ([0037], Fig. 2, S5 SCP 240 may be configured to retrieve only the IP address information for the image data for 
 	forwarding call content data stored in an enterprise account profile of the enterprise device to the mobile device ([0038], Fig. 2, upon receiving, from the recipient mobile device 260 via the established data connection, the fetch request including the transmitted network address associated with the retrieved caller-specific image content, SCP 240 sends the caller-specific image content to the recipient mobile device 260 via the established data connection (S7));
 	receiving a confirmation from the mobile device at the content delivery device confirming that the call content data comprising one or more images identifying the enterprise entity ([0013], benefit, particularly for enterprise subscribers, of the subject technology described herein is providing such an enterprise mobile subscriber with an option to send selected image content for display in real-time with incoming call notifications, the present techniques enable the enterprise to send enterprise-specific image content that is consistent for calls originating from any of the mobile devices associated with the enterprise subscriber account, enterprise-specific image content may include a company logo, trademark or service mark of the enterprise organization) was received and loaded on a display of the mobile device ([0040], Fig. 2, once SCP 240 receives an indication that the image data is delivered to or has been received by the recipient device 260 (S7) or the predetermined time period at the SCP 240 expires, SCP 240 sends a response to the originating switch 220 (S8), SCP 240 may invoke image server system 250 to send the image data to recipient mobile device 260, in which case the indication received by SCP 240 may be sent from either image server system 250 (e.g., once the image data is sent) or from device 260 (e.g., once the image data is received));
 	responsive to receiving the confirmation, routing the call to the mobile device via the communication channel ([0040], Fig. 2, upon receiving the response message from SCP 240, originating 
 	displaying the call content data on the mobile device during the incoming call notification and prior to the call being accepted at the mobile device ([0041-0042], Figs. 2-3, when the serving switch 230 completes the call with recipient device 260, recipient device 260 displays an incoming call screen including the caller-specific data for the user at device 260, an application client installed and executable at recipient device 260, as described above, is invoked with the caller data in response to the incoming call notification or page so as to present the incoming call display screen to the user, as shown in FIG. 3, an incoming call screen 300 includes various user controls for either answering or declining the incoming call along with an image 310 of the caller and other caller-specific information 320 including, for example and without limitation, the caller's name, phone number (e.g., MDN associated with originating device 210 of FIG. 2) and geographic location information (e.g., city and state) associated with caller).  
Balan fails to teach assigning an IP address and user identifier to a mobile device telephone number; receiving a confirmation from the mobile device at the content delivery device confirming that a communication channel was established.
In the same field of endeavor, Silver teaches assigning an IP address and user identifier ([0267], user may select a personality or profile based on various criteria, [0270], GS-E identifies the destination mobile phone to which the incoming call should be routed based on various criteria such as time-of-day, day-of-week, permanent settings, or other user/administrator settings for determining call routing (~user identifier must be associated with endpoint devices)) to a mobile device telephone number 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery of caller-specific image content in real-time with an incoming voice call for display on the receiving mobile device, as taught in Balan, to further include assigning an IP address to the receiving device and confirming that a communication channel is established, as taught in Silver, in order to provide integration with IMS systems and ensure bearer establishment before expending resources routing the call. (See Silver [0206], Table 2)
Regarding Claim 2, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Silver, further teaches transmitting a secure channel confirmation confirming the communication channel was established ([0197-0198], Fig. 8, 12. Endpoint answers the call, 13. Response is relayed to the GS-E, as illustrated in Fig. 8 the answer and response are 200 OK Session messages, [0121], connection between GS-E and GS-C can be SIP protocols, it is possible to have a secure IP connection supporting SIP).  
Regarding Claim 3, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Silver, further teaches wherein the secure channel confirmation is a 200 OK session initiation protocol (SIP) message ([0197-0198], Fig. 8, 12. Endpoint answers the call, 13. Response is relayed to the GS-E, as illustrated in Fig. 8 the answer and 
Regarding Claim 4, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Balan, further teaches wherein the call content data comprises one or more of an image file, an audio file, a video file, a location map, and a web link ([0036], Fig. 2, S2 and S4 originating call is held at SCP 240 while caller-specific information including image data is acquired from image server system 250, SCP 240 may be configured to retrieve additional caller-specific information including caller’s name and location).  
Regarding Claim 5, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Silver, further teaches wherein the communication channel is a IPsec channel ([0197-0198], Fig. 8, 12. Endpoint answers the call, 13. Response is relayed to the GS-E, as illustrated in Fig. 8 the answer and response are 200 OK Session messages, [0121], connection between GS-E and GS-C can be SIP protocols, it is possible to have a secure IP connection supporting SIP) and is established between the mobile device and a call center entity operated within an enterprise network hosting the enterprise device ([0201-0202], Fig. 8, 16. Ack confirms that bearer path is set up to PBX, 17. Ack confirms to end point that bearer path is set up (~bearer path for terminating incoming call to GS-E through enterprise network to mobile device/User)).  
Regarding Claim 6, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Balan, further teaches wherein responsive to the call being sent, accessing an enterprise account profile linked to the content provided to the mobile device to retrieve the call content data ([0013], benefit, particularly for enterprise subscribers, of the subject technology described herein is providing such an enterprise mobile subscriber with an option to send selected image content for display in real-time with incoming call notifications, the present 
Regarding Claim 7, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Silver, further teaches wherein the call is a session initiation protocol (SIP) call type ([0197-0198], Fig. 8, 12. Endpoint answers the call, 13. Response is relayed to the GS-E, as illustrated in Fig. 8 the answer and response are 200 OK Session messages, [0121], connection between GS-E and GS-C can be SIP protocols, it is possible to have a secure IP connection supporting SIP).  
Regarding Claim 8, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Silver, further teaches wherein the IP address and user identifier are linked to the mobile device telephone number via the session border control (SBC) entity ([0129], once the bearer is connected with the enterprise, it is redirected to the appropriate destination using the bearer resources of the enterprise, such as VoIP connections to other offices, signaling and bearer traffic may traverse Session Border Controllers at the carrier and enterprise sites (~session border controllers responsible for directing carrier mobile number communications to designated enterprise port communications, and vice versa)).  
Regarding Claim 9, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Balan, further teaches wherein prior to establishing the communication channel, performing an authorization of the mobile device, wherein the 
Regarding Claim 10, Balan teaches a system (Fig. 2) comprising: an enterprise device associated with an enterprise entity configured to setup calls to one or more mobile devices ([0013], subscriber account for a caller may correspond to an individual user having one or more mobile devices or a business enterprise having numerous mobile devices); 
a content delivery device configured to deliver call content to the one or more mobile devices prior to calls being sent to the one or more mobile devices ([0029, 0035], Fig. 2, SCP 240 SCP 240 may invoke a packet gateway (PGW) or one or more servers or other type of gateway or router to send image and/or other caller-specific data to recipient mobile device 260); 4Application No.: 16/298,640 Reply to Final Office Action dated 11 January 2021 
wherein the content delivery device is further configured to identify a call from the enterprise device destined for a mobile device among the one or more mobile devices ([0035], Fig. 2, call setup (S1) from originating device 210 includes the mobile device number (MDN) corresponding to the recipient device 260, may also include information identifying the originating device); 

assign an IP address via the API and controlled by the content delivery device ([0037], Fig. 2, S5 SCP 240 may be configured to retrieve only the IP address information for the image data for purposes of routing to recipient device 260, upon receiving the IP address associated with the image data, recipient device 260 (or client executable thereon) may be configured to send a fetch request for the image data based on the IP address (S6)); 
forward call content data stored in an enterprise account profile of the enterprise device to the mobile device ([0038], Fig. 2, upon receiving, from the recipient mobile device 260 via the established data connection, the fetch request including the transmitted network address associated with the retrieved caller-specific image content, SCP 240 sends the caller-specific image content to the recipient mobile device 260 via the established data connection (S7)); 
receive a confirmation from the mobile device at the content delivery device which confirms that the call content data comprising one or more images identifying the enterprise entity ([0013], benefit, particularly for enterprise subscribers, of the subject technology described herein is providing such an enterprise mobile subscriber with an option to send selected image content for display in real-time with incoming call notifications, the present techniques enable the enterprise to send enterprise-specific image content that is consistent for calls originating from any of the mobile devices associated with the enterprise subscriber account, enterprise-specific image content may include a company logo, trademark or service mark of the enterprise organization) was received and loaded on a display of the mobile device ([0040], Fig. 2, once SCP 240 receives an indication that the image data is delivered to or has been received by the recipient device 260 (S7) or the predetermined time period at the SCP 240 
responsive to the confirmation being received, forward the call to a call center entity which routes the call to the mobile device via the communication channel ([0040], Fig. 2, upon receiving the response message from SCP 240, originating switch 220 then releases the call setup request to the serving switch 230 (the relevant call setup information is thus provided to SCP 240 first, rather than immediately being provided to serving switch 230), thereby allowing the voice call from originating device 210 to complete (S9), when caller-specific image content is sent to the recipient mobile device, the voice call from the originating device 210 to the recipient device 260 through the mobile communication network is established only after the caller-specific image content is sent to the recipient mobile device); and 5Application No.: 16/298,640 Reply to Final Office Action dated 11 January 2021 
display the call content data on the mobile device during the incoming call notification and prior to the call being accepted at the mobile device ([0041-0042], Figs. 2-3, when the serving switch 230 completes the call with recipient device 260, recipient device 260 displays an incoming call screen including the caller-specific data for the user at device 260, an application client installed and executable at recipient device 260, as described above, is invoked with the caller data in response to the incoming call notification or page so as to present the incoming call display screen to the user, as shown in FIG. 3, an incoming call screen 300 includes various user controls for either answering or declining the incoming call along with an image 310 of the caller and other caller-specific information 320 including, for example and without limitation, the caller's name, phone number (e.g., MDN associated with originating device 210 of FIG. 2) and geographic location information (e.g., city and state) associated with caller).  

In the same field of endeavor, Silver teaches assigning an IP address and user identifier ([0267], user may select a personality or profile based on various criteria, [0270], GS-E identifies the destination mobile phone to which the incoming call should be routed based on various criteria such as time-of-day, day-of-week, permanent settings, or other user/administrator settings for determining call routing (~user identifier must be associated with endpoint devices)) to a mobile device telephone number ([0191-192], Fig. 8, 6. GS-E allocates media ports for feature invocation, 7. Media ports and allocate and response is returned, [0199], Fig. 6, 14. Media ports are modified to reflect end point IP address/port (~in step 1 the call is terminated to a mobile number, the VoIP call requires termination to an IP address seen in step 14, the media port allocation in steps 6-7 must assign to the terminating number a port/IP address)); receiving a confirmation from the mobile device at the content delivery device confirming that a communication channel was established ([0197-0200], Fig. 8, 12. Endpoint answers the call, 13. Response is relayed to the GS-E, 14. Media ports are modified to reflect end point IP address/port, 15. Media server confirms that ports have been set up).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery of caller-specific image content in real-time with an incoming voice call for display on the receiving mobile device, as taught in Balan, to further include assigning an IP address to the receiving device and confirming that a communication channel is established, as taught in Silver, in order to provide integration with IMS systems and ensure bearer establishment before expending resources routing the call. (See Silver [0206], Table 2)
Regarding Claim 11, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Silver, further teaches wherein the enterprise 
Regarding Claim 12, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Balan, further teaches wherein the call content data comprises one or more of an image file, an audio file, a video file, a location map, and a web link ([0036], Fig. 2, S2 and S4 originating call is held at SCP 240 while caller-specific information including image data is acquired from image server system 250, SCP 240 may be configured to retrieve additional caller-specific information including caller’s name and location).  
Regarding Claim 13, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Silver, further teaches wherein the communication channel is a IPsec channel ([0197-0198], Fig. 8, 12. Endpoint answers the call, 13. Response is relayed to the GS-E, as illustrated in Fig. 8 the answer and response are 200 OK Session messages, [0121], connection between GS-E and GS-C can be SIP protocols, it is possible to have a secure IP connection supporting SIP) and is established between the mobile device and the enterprise device operated within an enterprise network hosting the enterprise device ([0201-0202], Fig. 8, 16. Ack confirms that bearer path is set up to PBX, 17. Ack confirms to end point that bearer path is set up (~bearer path for terminating incoming call to GS-E through enterprise network to mobile device/User)).  
Regarding Claim 11, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Balan, further teaches wherein responsive to the call being sent, access an enterprise account profile linked to the content provided to the mobile device to retrieve the call content data ([0013], benefit, particularly for enterprise subscribers, of the 
Regarding Claim 15, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Silver, further teaches wherein the call is a session initiation protocol (SIP) call type ([0197-0198], Fig. 8, 12. Endpoint answers the call, 13. Response is relayed to the GS-E, as illustrated in Fig. 8 the answer and response are 200 OK Session messages, [0121], connection between GS-E and GS-C can be SIP protocols, it is possible to have a secure IP connection supporting SIP).  
Regarding Claim 16,
Regarding Claim 17, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Balan, further teaches wherein prior to the communication channel being established, perform an authorization of the mobile device, wherein the authorization comprises one or more of a biometric data input, a passphrase input, and a mobile device location determination ([0022], Fig. 1, radio access networks of mobile communication network 130 also include a mobile traffic network for voice communications between each mobile device, base stations 110 and 120 and other network elements, such elements may include authorization control elements for authorizing users or devices for accessing various communication services and features offered by network 130, these authentication or authorization functions may require credentials information from the mobile devices or their respective users (e.g., on a periodic basis for security reasons), [0032], server system 250 is configured to authenticate and register recipient mobile device 260 based on the communication received from mobile device 260, once recipient mobile device 260 (or client) is successfully authenticated and registered by server system 250, a data path or connection is established for the exchange of data between server system 250 and the recipient mobile device 260).  
Regarding Claim 18, Balan teaches a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform ([0055-0058]): identifying a call from an enterprise entity comprising an enterprise device destined for a mobile device ([0035], Fig. 2, call setup (S1) from originating device 210 includes the mobile device number (MDN) corresponding to the recipient device 260, may also include information identifying the originating device, [0013], subscriber account for a caller may correspond to an individual user having one or more mobile devices or a business enterprise having numerous mobile devices); 
responsive to identifying the call, accessing a call content application programming interface (API) operating on the mobile device via a content delivery device responsible for delivering call content 
assigning an IP address via the API and controlled by the content delivery device ([0037], Fig. 2, S5 SCP 240 may be configured to retrieve only the IP address information for the image data for purposes of routing to recipient device 260, upon receiving the IP address associated with the image data, recipient device 260 (or client executable thereon) may be configured to send a fetch request for the image data based on the IP address (S6)); 
forwarding call content data stored in an enterprise account profile of the enterprise device to the mobile device ([0038], Fig. 2, upon receiving, from the recipient mobile device 260 via the established data connection, the fetch request including the transmitted network address associated with the retrieved caller-specific image content, SCP 240 sends the caller-specific image content to the recipient mobile device 260 via the established data connection (S7));7Application No.: 16/298,640 
Reply to Final Office Action dated 11 January 2021receiving a confirmation from the mobile device at the content delivery device confirming that the call content data comprising one or more images identifying the enterprise entity ([0013], benefit, particularly for enterprise subscribers, of the subject technology described herein is providing such an enterprise mobile subscriber with an option to send selected image content for display in real-time with incoming call notifications, the present techniques enable the enterprise to send enterprise-specific image content that is consistent for calls originating from any of the mobile devices associated with the enterprise subscriber account, enterprise-specific image content may include a company logo, trademark or service mark of the enterprise organization) was received and loaded on a display of the mobile device and a communication channel was established ([0040], Fig. 2, once SCP 240 receives an indication that the image data is delivered to or has been received by the recipient device 260 (S7) or the predetermined time period at the SCP 240 expires, SCP 240 sends a response to the originating switch 220 (S8). In some implementations, SCP 240 may invoke image server system 250 to send the 
responsive to receiving the confirmation, routing the call to the mobile device via the communication channel ([0040], Fig. 2, upon receiving the response message from SCP 240, originating switch 220 then releases the call setup request to the serving switch 230 (the relevant call setup information is thus provided to SCP 240 first, rather than immediately being provided to serving switch 230), thereby allowing the voice call from originating device 210 to complete (S9), when caller-specific image content is sent to the recipient mobile device, the voice call from the originating device 210 to the recipient device 260 through the mobile communication network is established only after the caller-specific image content is sent to the recipient mobile device); and 
displaying the call content data on the mobile device during the incoming call notification and prior to the call being accepted at the mobile device ([0041-0042], Figs. 2-3, when the serving switch 230 completes the call with recipient device 260, recipient device 260 displays an incoming call screen including the caller-specific data for the user at device 260, an application client installed and executable at recipient device 260, as described above, is invoked with the caller data in response to the incoming call notification or page so as to present the incoming call display screen to the user, as shown in FIG. 3, an incoming call screen 300 includes various user controls for either answering or declining the incoming call along with an image 310 of the caller and other caller-specific information 320 including, for example and without limitation, the caller's name, phone number (e.g., MDN associated with originating device 210 of FIG. 2) and geographic location information (e.g., city and state) associated with caller).  
Balan fails to teach assigning an IP address and user identifier to a mobile device telephone number; receiving a confirmation from the mobile device at the content delivery device confirming that a communication channel was established.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery of caller-specific image content in real-time with an incoming voice call for display on the receiving mobile device, as taught in Balan, to further include assigning an IP address to the receiving device and confirming that a communication channel is established, as taught in Silver, in order to provide integration with IMS systems and ensure bearer establishment before expending resources routing the call. (See Silver [0206], Table 2)
Regarding Claim 19, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 18 above. The combination, particularly Silver, further teaches wherein the communication channel is a IPsec channel ([0197-0198], Fig. 8, 12. Endpoint answers the call, 13. Response is relayed to the GS-E, as illustrated in Fig. 8 the answer and response are 200 OK Session messages, [0121], connection between GS-E and GS-C can be SIP protocols, it is possible to have a 
Regarding Claim 20, Balan, as modified by Silver, teaches all aspects of the claimed invention as disclosed in Claim 18 above. The combination, particularly Silver, further teaches wherein responsive to the call being sent, accessing an enterprise account profile linked to the content provided to the mobile device to retrieve the call content data ([0013], benefit, particularly for enterprise subscribers, of the subject technology described herein is providing such an enterprise mobile subscriber with an option to send selected image content for display in real-time with incoming call notifications, the present techniques enable the enterprise to send enterprise-specific image content that is consistent for calls originating from any of the mobile devices associated with the enterprise subscriber account, enterprise-specific image content may include a company logo, trademark or service mark of the enterprise organization, [0041], image data and other caller information may be retrieved by SCP 240 and cached for subsequent calls from the same caller or originating device 210 to the same recipient device 260, unless it was updated by the caller prior to the call, [0037], image data associated with subscriber account linked to the MDN corresponding to originating device 210).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641